Citation Nr: 1545884	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 13, 2007 for a 50 percent rating for headaches.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a videoconference hearing was held.  In March 2014, these matters were remanded for additional development.


FINDING OF FACT

In July 2015, prior to the promulgation of a Board decision in the matters of service connection for a variously diagnosed psychiatric disorder, an earlier effective date for headaches, and entitlement to TDIU, the Veteran requested that his appeal in such matters be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for a variously diagnosed psychiatric disorder, an earlier effective date for headaches, and entitlement to TDIU; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in July 2015, the Veteran withdrew his appeal in the matters of service connection for a variously diagnosed psychiatric disorder, an earlier effective date for headaches, and entitlement to TDIU.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The Veteran's appeal seeking service connection for a variously diagnosed psychiatric disorder, an earlier effective date for headaches, and entitlement to TDIU is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


